Title: From George Washington to Major General William Heath, 27 October 1778
From: Washington, George
To: Heath, William


          
            Dear Sir,
            Head Quarters Fredericksburg 27th Octobr 1778
          
          I have been favoured with your Letter of the 21st Instant.
          I have not received General Du Portails plan of the works necessary for the defence of Boston and therefore, cannot determine the propriety of it. My wish is, that such works as are essential to its safety—and only such—may be erected.
          With respect to Captain McFall, as I know nothing of him—I can say nothing. He may be sincere in his professions, or he may be not; but I have no idea of giving him any assurances that he will obtain a Commission in our service. Our credulit<y> and indulgencies to persons of his character, have been of no <adva>ntage; but on the contrary, they have operated to our inj<ury.> I am not well apprised of the extent of Capt. McFalls view<s—> but if he has the firm attachment to us, which he seems to wish us to suppose, tho he should be exchanged & even 
            
            
            
            be sent to Canada, he may easily find an opportunity to manifest it in a more convincing way—than by mere declaration.
          The Americans are generous and where satisfied that people are their freinds—they are not wanting in hospitality and acts of benevolence. I am Dear Sir Your most obedt Servant
          
            Go: Washington
          
          
          p.s. Things with respect to the Enemy & us are in the same situation they were when I wrote you last.
          
        